DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: ‘firing system’ in claims 1-4 & 16-19.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Allowable Subject Matter
Claims 5-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  regarding claim 5, the prior art fails to further disclose, teach, or suggest wherein the firing rod includes a proximal section with an extension that moves along the first axis, a distal section that moves along the second axis, and a joining member interconnecting said proximal section of said firing rod and said distal section of said firing rod, wherein said joining member has a proximal end that is pivotally coupled with a distal end of said proximal section of said firing rod and a distal end that is pivotally coupled with said distal section of said firing rod, in combination with the remaining structural elements claim as part of the applicator instrument.  Since claims 6-15 include the limitations of claim 5 via dependency, the claims are also considered to contain allowable subject matter.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1, 2, 17, 18, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Knodel (US Pub. No. 2010/0204717 A1).
Regarding claim 1, Knodel discloses an applicator instrument 6 (Figs. 1-3) for dispensing surgical fasteners comprising: a housing 4 (Figs. 1-3); an elongated shaft 8 (Figs. 1-3) extending from said housing 4, said elongated shaft 8 having a proximal end secured to said housing 4, a distal end spaced from the proximal end, and a first axis extending between the proximal and distal ends of said elongated shaft 8 (Figs. 1-3); a plurality of surgical fasteners 10 (Figs. 1-3) disposed in said elongated shaft, wherein said surgical fasteners 10 are stacked at an angle relative to the first axis of said elongated shaft 8 (paragraph [0015] - ‘clips 10 may be oriented at an angle to the longitudinal centerline of the passage 12 and/or the longitudinal housing 14’ - passage 12/housing 14 are both elements of elongated shaft 8); a distal end cap 40 (labeled as such in Fig. 3, but also seen in Figs. 1-2A) secured to the distal end of said elongated shaft 8, said distal end cap 40 having a surgical fastener dispensing window (window between jaws - seen in Figs. 1-3); a firing system (paragraph [0022]) disposed in said housing 4; an actuator 32 (Figs. 1-3; not limited to paragraph [0022]) coupled with said firing system for activating said firing system to dispense said surgical fasteners through said surgical fastener dispensing window.  
Regarding claim 2, Knodel further discloses wherein said stacked surgical fasteners have respective lengths that extend along a second axis that defines the angle relative to the first axis of said elongated shaft 8 (paragraph [0015] - ‘clips 10 may 
Regarding claim 17, Knodel discloses an applicator instrument 6 (Figs. 1-3) for dispensing surgical fasteners 10 (Figs. 1-3) comprising: a housing 4 (Figs. 1-3); an elongated shaft 8 (Figs. 1-3) extending from said housing 4, said elongated shaft 8 including a proximal end secured to said housing 4, a distal end spaced from the proximal end, and a first axis extending between the proximal and distal ends (Figs. 1-3); a plurality of stacked surgical fasteners 10 (Figs. 1-3) disposed in said elongated shaft 8; a distal end cap 40 (labeled as such in Fig. 3, but also seen in Figs. 1-2A) secured to the distal end of said elongated shaft 8, said distal end cap 40 having a surgical fastener dispensing window (window between jaws - seen in Figs. 1-3) and a ramp 26 (shown best in Fig. 2) configured for guiding said surgical fasteners 10 toward said surgical fastener dispensing window, wherein said ramp 26 extends along a second axis that defines an angle relative to the first axis of said elongated shaft 8 (Fig. 2 best shows this); a firing system (paragraph [0022]) disposed in said housing 4; an actuator 32 (Figs. 1-3; not limited to paragraph [0022]) coupled with said housing 4 to activate said firing system for advancing said surgical fasteners over said ramp 26 extending along the second axis for dispensing said surgical fasteners from said dispensing window of said distal end cap 40.  
Regarding claim 18, Knodel further discloses wherein said stacked surgical fasteners 10 have respective lengths that are parallel with the second axis of said ramp 26 that defines the angle relative to the first axis of said elongated shaft (paragraph [0015] - ‘clips 10 may be oriented at an angle to the longitudinal centerline of the passage 12 and/or the longitudinal housing 14’ - passage 12/housing 14 are both elements of elongated shaft 8; Fig. 2A showing angle of ramp and fasteners being parallel).  
Regarding claim 20, Knodel discloses a method of dispensing surgical fasteners comprising: providing an applicator instrument 6 (Figs. 1-3) including an elongated shaft 8 (Figs. 1-3) having a proximal end, a distal end, and a longitudinal axis extending between the proximal and distal ends of said elongated shaft 8;43Attorney Docket No.: ETH5846USCNT1 (PATENT) disposing a plurality of surgical fasteners 10 (Figs. 1-3) inside said elongated shaft 8 with said surgical fasteners 10 stacked at an angle relative to the longitudinal axis of said elongated shaft 8 (paragraph [0015] - ‘clips 10 may be oriented at an angle to the longitudinal centerline of the passage 12 and/or the longitudinal housing 14’ - passage 12/housing 14 are both elements of elongated shaft 8); dispensing said surgical fasteners 10 from the distal end of said elongated shaft 8 with said surgical fasteners 10 oriented at the angle relative to the longitudinal axis of said elongated shaft  (Fig. 2A shows this best; function of applicator instrument described throughout paragraphs [0016]-[0022]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 4, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Knodel (US Pub. No. 2010/0204717 A1) in view of Amid et al. (US Pat. No. 8,870,049 B2).
Regarding claims 3, 4, and 19, Knodel further discloses wherein said distal end cap comprises an angled ramp (shown best in Fig. 2) configured to guide said surgical fasteners 10 along the second axis toward said surgical fastener dispensing window (Fig. 2) [claim 4].  Knodel fail to further disclose wherein the angle between the first axis of said elongated shaft and the second axis of said stacked surgical fasteners is about 30 degrees [claim 3]; and wherein the angle defined by the first axis and the second axis of said ramp is about 30 degrees [claim 19].  
However, Amid et al. teach an angled delivery of surgical fasteners to a distal dispensing window/end cap, wherein the angle of the fasteners/dispensing ramp is disposed between 30 and 50 degrees (at least Claim 8 for fastener angle/dispensing ramp & column 5, lines 6-10, Fig. 1 for dispensing ramp). 
In addition to Amid et al.’s teachings of a proposed angle range for the dispensing of surgical fasteners, it is noted that applicant does not provide any 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the angle of the fasteners/ramp to be about 30 degrees, as claimed, by either utilizing the teachings of Amid et al.’s angled dispensing ramp or through discovery of an optimum value when developing the instrument.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Knodel (US Pub. No. 2010/0204717 A1) in view of Brinkerhoff et al. (US Pat. No. 4,612,933).
Regarding claim 16, Knobel fails to further disclose wherein said distal end cap has a first section having a first color and a second section having a second color that contrasts with the first color to define a color contrasting boundary that provides visual indicators of the orientation of said distal end cap and the location of said surgical fastener delivery window.
However, Brinkerhoff et al. teach the use of multiple colors in a stapling instrument distal end window to indicate placement/orientation and readiness of use (column 7, lines 23-36). It is considered that such indicia as multiple colored segments/pieces would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use in Knobel’s device, as suggested and taught by Brinkerhoff et al., for the purpose of indicating/confirming 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY LAUREN FISHBACK whose telephone number is (571)270-7899. The examiner can normally be reached M-F 7:30a-3:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571) 272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ASHLEY LAUREN FISHBACK
Primary Examiner
Art Unit 3771



/ASHLEY L FISHBACK/Primary Examiner, Art Unit 3771                                                                                                                                                                                                        March 10, 2022